DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eifflaender et al. (DE 102009054458 A1, herein after referred to as Eifflaender) in view of Orita (US 20170254383 A1).
Regarding claim 1 Eifflaender teaches a vehicle load-bearing member (FIG. 6: 1, 2, & 3) comprising: an elastomeric body (FIG. 1: 3); an elastomeric-active strip (FIG. 6: 3); changing dynamic characteristics of the elastomeric-active strip, wherein changing dynamic characteristics of the elastomeric-active strip changes at least one of dampening and stiffness of the vehicle load-bearing member by changing the shape of the elastomeric-active strip (Paragraph 44). While Eifflaender does teach that the elastomeric-active strips are electrically controlled (i.e., paragraphs 2, 10, 15 & 55) and discuss controlling and activating the functional material however, Eifflaender does not explicitly teach a 
Orita does teach a plurality of elastomeric-active strips (FIG. 1: 1; abstract) and that the elastomeric-active strips are embedded within an elastomeric body (FIG. 1: 100; the plurality of elastomeric-active strips form an elastomeric body and all but the outermost strips are thus embedded). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of elastomeric-active strips taught by Orita to instead of the single one taught by Eifflaneder because then the device can be better scaled, with smaller suspensions such as for motorcycles using only a few uniform strips while larger vehicles such as trucks would use many uniform strips without having to make multiple different thicknesses of strip, one for each vehicle size. 
Regarding claim 2 Eifflaender as modified above teaches a suspension arm (FIG. 6: 1, 2 & 3) and a wheel supported by the suspension arm (FIG. 6: 5), wherein the elastomeric active strips are configured to control the suspension arm (FIG. 6: depicted).
Regarding claim 3 Eifflaender as modified above teaches that the suspension arm comprises the elastomeric body (FIG. 6: 3).
Regarding claim 5 Eifflaender as modified above teaches that the controller receives signals from a sensor detecting motion of the elastomeric body and provides an electric current to the elastomeric-active strips to change the shape of the elastomeric-active strips (paragraphs 17 & 18).

Regarding claim 14 Eifflaender as modified above for claim 1 teaches a method for controlling at least one of dampening and stiffness of a vehicle suspension system (paragraph 44), the method
comprising: applying an electric current to a of elastomeric-active strips in the vehicle suspension system (paragraph 15) in response to a direct or indirect request to change at least one of dampening and stiffness of the vehicle suspension system, wherein applying the electric current changes the shape of the elastomeric-active strips (paragraph 15). However Eifflaender does not teach a plurality of elastomeric-active strips, or wherein the elastomeric-active strips are embedded within an elastomeric body. 
	Orita does teach a plurality of elastomeric-active strips (FIG. 1: 1; abstract) and that the elastomeric-active strips are embedded within an elastomeric body (FIG. 1: 100; the plurality of elastomeric-active strips form an elastomeric body and all but the outermost strips are thus embedded). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of elastomeric-active strips taught by Orita to instead of the single one taught by Eifflaneder because then the device can be better scaled, with smaller suspensions such as for motorcycles using only a few uniform strips while larger vehicles such as trucks would use many uniform strips without having to make multiple different thicknesses of strip, one for each vehicle size. 
	Regarding claim 15 Eifflaender as modified above teaches that the elastomeric-active strips control a suspension arm (FIG. 6: 1, 2, & 3), wherein the suspension arm supports a wheel (FIG. 6, 5).

Response of Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, & 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616